Case 1:17-cv-00184-JFB-SRF Document 416 Filed 03/25/21 Page 1 of 7 PageID #: 15380




                               IN THE UNITED STATES DISTRICT COURT
                                   FOR THE DISTRICT OF DELAWARE


      FRAUNHOFER-GESELLSCHAFT ZUR
      FORDERUNG DER ANGEWANDTEN
      FORSCHUNG E.V.,                                                               1:17CV184

                               Plaintiff,
                                                                       MEMORANDUM AND ORDER
              v.

      SIRIUS XM RADIO INC.,

                               Defendant.


             This matter is before the Court on Siriuis XM Radio’s motion to dismiss for failure

  to state a claim, D.I. 236; and motion to file a sur-reply in opposition to defendant Sirius

  XM’s motion to dismiss the amended complaint, D.I. 267, filed by plaintiff.1 The parties

  also filed a stipulation to extend time. D.I. 246. In view of the Court’s determination as

  to the motion to dismiss, and in light of the briefing on this issue, the Court will deny the

  stipulation as moot.

             Background

             “MCM is the method used to transmit data which splits components and sends

  them over separate carrier signals.              Plaintiff developed patented technology related to

  multicarrier modulation for use in satellite radio broadcasting.                       On March 4, 1998,

  Fraunhofer entered into an exclusive license agreement with WorldSpace International

  Network Inc. (“WorldSpace”) to license all patents for MCM technologies (the “MCM

  License”).       Fraunhofer subsequently obtained U.S. Patent Nos. 6,314,289 (“the ’289




  1
      The Court will deny the motion to file a sur-reply brief as it is unnecessary to the issues addressed herein.

                                                          1
Case 1:17-cv-00184-JFB-SRF Document 416 Filed 03/25/21 Page 2 of 7 PageID #: 15381




  patent”), 6,931,084 (“the ’1084 patent”), 6,993,084 (“the ’3084 patent”), and 7,061,997

  (“the ’997 patent”) (collectively, the “patents-in-suit”), which relate to MCM technologies

  and are covered by the MCM License. Later, WorldSpace gave a sublicense to XM Case

  Satellite, and XM used the license technology to assist in the development of the XM

  DARS system. XM then merged in 2008 with Sirius. In 2008 WorldSpace filed a Chapter

  11 bankruptcy.      A settlement agreement was approved between WorldSpace,

  Fraunhofer, and Yamzi and it rejected the MCM license.” D.I. 175 at 4-5.

         Fraunhofer alleges infringement of United States Patent Nos. 6,314,289 ("the '289

  patent"), 6,931,084 ("the '1084 patent"), 6,993,084 ("the '3084 patent"), 7,061,997 ("the

  '997 patent") (collectively, the "Asserted Patents"), which are directed to apparatuses and

  methods used to receive and decode encoded satellite signals, identify "channel fading"

  effects, and correct for those offsets using a channel decoder.

         Sirius filed an initial motion to dismiss. D.I. 10. The Court granted that motion to

  dismiss, D.I. 175, and the plaintiff appealed to the Federal Circuit. D.I. 182. The Federal

  Circuit reversed and remanded. D.I. 193.

         Standards of Review

         a. Magistrate Judge

         The standard of review is governed by 28 U.S.C. § 636(b)(1)(C) and Federal Rule

  of Civil Procedure 72(b). The district court “shall make a de novo determination of those

  portions of the report or specified proposed findings or recommendations to which

  objection is made” and “may also receive further evidence or recommit the matter to the

  magistrate judge with instructions.” 28 U.S.C. § 636(b)(1)(C). Similarly, Rule 72(b)(3)




                                              2
Case 1:17-cv-00184-JFB-SRF Document 416 Filed 03/25/21 Page 3 of 7 PageID #: 15382




  requires de novo review of any recommendation that is dispositive of a claim or defense

  of a party.

         The Supreme Court has construed the statutory grant of authority conferred on

  magistrate judges under 28 U.S.C. § 636 to mean that nondispositive pretrial matters are

  governed by § 636(b)(1)(A) and dispositive matters are covered by § 636(b)(1)(B).

  Gomez v. United States, 490 U.S. 858, 873-74 (1989); see also Fed. R. Civ. P. 72(a).

  Under subparagraph (B), a district court may refer a dispositive motion to a magistrate

  judge “to conduct hearings, including evidentiary hearings, and to submit to a judge of the

  court proposed findings of fact and recommendations for the disposition.” 28 U.S.C. §

  636(b)(1)(B); see EEOC v. City of Long Branch, 866 F.3d 93, 99–100 (3d Cir. 2017). The

  product of a magistrate judge, following a referral of a dispositive matter, is often called a

  “report and recommendation.” Id. “Parties ‘may serve and file specific written objections

  to the proposed findings and recommendations’ within 14 days of being served with a

  copy of the magistrate judge’s report and recommendation.” Id. (quoting Fed. R. Civ. P.

  72(b)(2)).

         “If a party objects timely to a magistrate judge’s report and recommendation, the

  district court must ‘make a de novo determination of those portions of the report or

  specified proposed findings or recommendations to which objection is made.’” EEOC,

  866 F.3d at 99 (quoting 28 U.S.C. § 636(b)(1)).

         a. 12(b)(6)

         Under the Federal Rules, a complaint must contain “a short and plain statement of

  the claim showing that the pleader is entitled to relief.” Fed. R. Civ. P. 8(a)(2). The rules

  require a “‘showing,’ rather than a blanket assertion, of entitlement to relief.” Bell Atlantic



                                                3
Case 1:17-cv-00184-JFB-SRF Document 416 Filed 03/25/21 Page 4 of 7 PageID #: 15383




  Corp. v. Twombly, 550 U.S. 544, 556 n.3. (2007) (quoting Fed. R. Civ. P. 8(a)(2)).

  “Specific facts are not necessary; the statement need only ‘give the defendant fair notice

  of what the . . . claim is and the grounds upon which it rests.’” Erickson v. Pardus, 551

  U.S. 89, 93 (2007) (quoting Twombly, 550 U.S. at 555). In order to survive a motion to

  dismiss under Fed. R. Civ. P. 12(b)(6), the plaintiff's obligation to provide the grounds for

  his entitlement to relief necessitates that the complaint contain “more than labels and

  conclusions, and a formulaic recitation of the elements of a cause of action will not do.”

  Twombly, 550 U.S. at 555.

         The factual allegations of a complaint are assumed true and construed in favor of

  the plaintiff, “even if it strikes a savvy judge that actual proof of those facts is improbable

  and ‘that a recovery is very remote and unlikely.’” Id. (quoting Scheuer v. Rhodes, 416

  U.S. 232, 236 (1974)). “On the assumption that all the allegations in the complaint are

  true (even if doubtful in fact),” the allegations in the complaint must “raise a right to relief

  above the speculative level.” Twombly, 550 U.S. at 555-56. In other words, the complaint

  must plead “enough facts to state a claim for relief that is plausible on its face.” Id. at 547.

  “A claim has facial plausibility when the plaintiff pleads factual content that allows the

  court to draw the reasonable inference that the defendant is liable for the misconduct

  alleged.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (stating that the plausibility standard

  does not require a probability but asks for more than a sheer possibility that a defendant

  has acted unlawfully.).

         Twombly is based on the principles that (1) the tenet that a court must accept as

  true all of the allegations contained in a complaint is inapplicable to legal conclusions and

  (2) only a complaint that states a plausible claim for relief survives a motion to dismiss.



                                                 4
Case 1:17-cv-00184-JFB-SRF Document 416 Filed 03/25/21 Page 5 of 7 PageID #: 15384




  Id. at 678-79. Determining whether a complaint states a plausible claim for relief is “a

  context-specific task” that requires the court “to draw on its judicial experience and

  common sense.” Id. at 679. Accordingly, under Twombly, a court considering a motion

  to dismiss may begin by identifying pleadings that, because they are no more than

  conclusions, are not entitled to the assumption of truth. Id. Although legal conclusions

  “can provide the framework of a complaint, they must be supported by factual allegation s.”

  Id. When there are well-pleaded factual allegations, a court should assume their veracity

  and then determine whether they plausibly give rise to an entitlement to relief. Id.

         Thus, the court must find “enough factual matter (taken as true) to suggest” that

  “discovery will reveal evidence” of the elements of the claim. Twombly, 550 U.S. at 556;

  Dura Pharms., Inc. v. Broudo, 544 U.S. 336, 347 (2005) (explaining that something

  beyond a faint hope that the discovery process might lead eventually to some plausible

  cause of action must be alleged). When the allegations in a complaint, however true,

  could not raise a claim of entitlement to relief, the complaint should be dismissed for

  failure to state a claim under Fed. R. Civ. P. 12(b)(6). Twombly, 550 U.S. at 558; Iqbal,

  556 U.S. at 679.

         DISCUSSION

         Motion to Dismiss, D.I. 236

         Defendant moves to dismiss plaintiff’s amended complaint pursuant to Fed. R. Civ.

  P. 12(b)(6). Defendant bases this motion on its reading of the recent Opinion by the

  Federal Circuit. D.I. 193-I. This Opinion, argues defendant, means that “Fraunhofer must

  demonstrate, as a threshold matter, that it properly terminated the License Agreement




                                              5
Case 1:17-cv-00184-JFB-SRF Document 416 Filed 03/25/21 Page 6 of 7 PageID #: 15385




  between Fraunhofer and WorldSpace International Network Inc. (“WorldSpace”) (AC at

  Ex. F (“MLA” or “Master Agreement”)) in order to contend that SXM’s sublicense

  terminated. See Opinion at 10-12. This means that if Fraunhofer did not properly

  terminate the MLA, there can be no termination of the sublicense. Fraunhofer fails to clear

  this threshold hurdle.” Defendant’s brief, D.I. 237 at 7. The Court disagrees and will deny

  the motion to dismiss this case.

         The Federal Circuit clearly instructed that SXM’s “license defense cannot be

  resolved on a motion to dismiss.” D.I. 193 at 2. Further, the Federal Circuit rejected the

  argument that the amended complaint was futile, particularly given that certain documents

  could support plaintiff’s version of the case. Id. at 18. The Court will not revisit these

  issues on this new motion, as none of the issues raised by the defendant can be

  determined in this second motion to dismiss. The Court will abide by and follow the

  directives of the Federal Circuit and the motion will be denied. See Bankers Tr. Co. v.

  Bethlehem Steel Corp., 761 F.2d 943, 950 (3d Cir. 1985) (“trial court must adhere to the

  decision and mandate of an appellate court” and must honor “the principles of law

  enunciated in the appellate opinion … as law of the case”); ArcelorMittal France v. AK

  Steel Corp., 786 F.3d 885, 888–89 (Fed. Cir. 2015) (same). We are not trying this case

  on the amended complaint, so the parties shall move forward with the factual and legal

  issues, such as termination and relevant evidence related to the contractual issues, which

  will most likely be resolved at the summary judgment stage or at trial.

         THEREFORE, IT IS ORDERED THAT:

         1. The stipulation of the parties, D.I. 246, is denied as moot.

         2. The motion to file a sur-reply brief, D.I. 267, is denied.



                                                6
Case 1:17-cv-00184-JFB-SRF Document 416 Filed 03/25/21 Page 7 of 7 PageID #: 15386




        3. The motion to dismiss the amended complaint, D.I. 236, is denied.

        Dated this 25th day of March, 2021.



                                                  BY THE COURT:

                                                  s/ Joseph F. Bataillon
                                                  Senior United States District Judge




                                              7
